           Case 3:20-cr-00032-SRU Document 24 Filed 04/30/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                :       NO. 3:20-cr-32 (SRU)
                                        :
      v.                                :
                                        :
TYRELL COX-HENDERSON                    :
and ALLEN LUSMAT                        :       April 30, 2020



                     GOVERNMENT’S MOTION FOR
           SPEEDY TRIAL ACT FINDINGS OF EXCLUDABLE DELAY


      The Government seeks entry of an order excluding time from the Speedy Trial

Act calculation for excludable delay.


                                    Background

      This case was set for trial on May 1, 2020. On March 11, 2020, this Court issued

a General Order suspending all jury selections and jury trials scheduled to begin

before April 10, 2020 in the District of Connecticut. See IN RE: Court Operations

Under the Exigent Circumstances Created by COVID-19 (General Order, March 11,

2020) (“Court Operations Order”). In a separate General Order, the Court prohibited

specific categories of people from entering federal courthouses in the District of

Connecticut: people who have traveled to listed areas within the past 14 days, people

who have had close contact with someone who traveled to a listed area, people who

have been asked to self-quarantine, and people who have been diagnosed with (or had

contact with someone diagnosed with) COVID-19. See IN RE: Restriction on Visitors

to Courthouses (General Order, March 11, 2020) (“Visitor Restriction Order”). On
                                            1
         Case 3:20-cr-00032-SRU Document 24 Filed 04/30/20 Page 2 of 5




April 2, 2020, the Court issued a Superseding General Order suspending all jury

selections and jury trials scheduled to begin on or before May 15, 2020. See IN RE:

Court Operations Under the Exigent Circumstances Created by COVID-19 (“Jury

Suspension Order”). On April 27, 2020, the Court issues a Superseding General Order

suspending all jury selections and jury trials scheduled to begin on or before June 15,

2020. See IN RE: Court Operations Under the Exigent Circumstances Created by

COVID-19 (“Superseding General Order”). The Court entered these General Orders

to address public health concerns related to COVID-19.

       On March 23, 2020, the Court entered a revised calendar in this case

scheduling jury selection for July 10, 2020.


                                     Discussion

       The Speedy Trial Act requires a trial to begin within 70 days of indictment or

initial appearance, whichever occurs later, 18 U.S.C. § 3161(c)(1), and entitles the

defendant to dismissal of the charges (with or without prejudice) if that deadline is

not met, § 3162(a)(2). Certain periods of time, however, are excluded from this 70-day

“clock.” § 3161(h). Some periods of time are automatically excluded, including periods

of delay resulting from the absence or unavailability of the defendant or an essential

witness, § 3161(h)(3)(A), and other periods of time are excluded when the judge

continues a trial and finds, on the record, that “the ends of justice served by taking

such action outweigh the best interest of the public and the defendant in a speedy

trial.” § 3161(h)(7)(A).




                                          2
         Case 3:20-cr-00032-SRU Document 24 Filed 04/30/20 Page 3 of 5




      The time between May 1, 2020 and July 10, 2020, should be excluded under

the ends-of-justice provision, § 3161(h)(7)(a). Although the Court Operations Order

addresses the district-wide health concerns and practical issues with conducting jury

trials in the District of Connecticut at this time, the Supreme Court has emphasized

that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

openendedness with procedural strictness,” “demand[ing] on-the-record findings” in

a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-

the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And

moreover, any such failure cannot be harmless. Id. at 509.

      Judged by the plain text of the Speedy Trial Act—which Zedner emphasizes as

both mandatory and inexcusable—the Court Operations Order requires specific

supplementation. Ends-of-justice continuances are excludable only if “the judge

granted such continuance on the basis of his findings that the ends of justice served

by taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court

sets forth, in the record of the case, either orally or in writing, its reasons for finding

that the ends of justice served by the granting of such continuance outweigh the best

interests of the public and the defendant in a speedy trial.” Id.

      Paragraph 2 of the March 11, 2020 Court Operations Order , Paragraph 3 of

the April 2, 2020 Superseding General Order and Paragraph 5 of the April 27, 2020

Superseding General Order all exclude the resulting in the “ends of justice” 18 U.S.C.

§ 3161(h)(7). In addition to these public health concerns for prospective jurors, and


                                            3
         Case 3:20-cr-00032-SRU Document 24 Filed 04/30/20 Page 4 of 5




the ability of the Court to obtain—and maintain—an adequate spectrum of jurors as

outlined in the Court Operations Order, an ends-of-justice delay is particularly apt

in this case because counsel and USAO personnel have been encouraged to telework

and minimize personal contact to the greatest extent possible. Trial preparation

necessarily involves close contact with witnesses and close collaboration between

parties and their representatives (for the Government, prosecutors and investigating

agents and for the defense, defense counsel, defense investigators, and the

defendant). Given these inherent difficulties in preparing this case for trial during an

ongoing public health crisis, the Court should exclude the delay under the ends-of-

justice provision, § 3161(h)(7)(a).


                                      Conclusion

      Based on the foregoing, this Court should enter a case-specific order finding

excludable delay appropriate in this particular case under § 3161(h)(7).

                                                      Respectfully submitted,

                                                      JOHN H. DURHAM
                                                      UNITED STATES ATTORNEY



                                                      /s/ Nathaniel J. Gentile
                                                      NATHANIEL J. GENTILE
                                                      ASSISTANT U.S. ATTORNEY
                                                      Federal Bar No.ct28860
                                                      157 Church Street, 25th Floor
                                                      New Haven, CT 06510
                                                      203-821-3700




                                           4
        Case 3:20-cr-00032-SRU Document 24 Filed 04/30/20 Page 5 of 5




                           CERTIFICATE OF SERVICE


       This is to certify that on April 30, 2020, a copy of the foregoing Government’s
Motion was filed electronically and served by first-class United States mail on anyone
unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                      /s/ Nathaniel J. Gentile
                                                      NATHANIEL J. GENTILE
                                                      ASSISTANT U.S. ATTORNEY




                                           5
